DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 

Claim Objections
 	Claim 11 is objected to because of the following informalities:  
 	(1) Claim 11 recites “when said tray is positioned within said internal cooking compartment said lip substantially closes said opening” should be changed to “when said tray is positioned within said internal cooking compartment, said lip substantially closes said opening”  
 	Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	(1) “a stop member is configured to limit an insertion depth of the accessory within the internal cooking compartment” in claim 9.
 	(2) “at least one food support element being translatable and pivotable within said internal cooking compartment” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a stop member” (Claim 9) is interpreted as “a stop bar” (para.0214 of instant publication application and fig34A, 148).
(2) “at least one food support element” (Claim 22) is interpreted as “a first food support element 42a and a second food support element 42b” (para.0155, i.e., non-limiting embodiment). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 11 recites “said lip substantially closes said opening”. It is unclear if said lip fully closes said opening or partially closes said opening? 


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim 9 is rejected under 35 U.S.C. 102 a1 as being anticipated by Conti et al. (US 2015/0053094).
 	Regarding claim 9, Conti et al. discloses “a cooking system” (figs.7-11) “positionable on a support surface” (fig.7 is positionable on a surface), the cooking system comprising:
 	“a housing” (12 pointed at a housing) having “an internal cooking compartment” (an interior of 12) and “an opening formed in said housing” (the top opening of 12) for accessing said internal cooking compartment, and “a stop member” (fig.8, 94. At least a portion of 94 is arranged within the internal cooking compartment) arranged within the internal cooking compartment;
 	“at least one heating element” (para.0048, i.e., partially conductive coating 20) for heating said internal cooking compartment; and
 	“an accessory” (an accessory 96 having 14) receivable within “the internal cooking compartment via said opening” (12 has the internal cooking compartment), 
 	wherein “said accessory” (the accessory 96 and 14 closes at least a portion of said opening when accessory received within said internal cooking compartment) closes at least a portion of said opening when said accessory is received within said internal cooking compartment,
 	wherein “the stop member” (94) “is configured to limit an insertion depth of the accessory within the internal cooking compartment” (94 is capable of limiting the insertion depth of the accessory 96 and 14).

Remark
  	(1) Examiner suggest to cancel the withdrawn claims. 


Allowable Subject Matter
 	Claims 1 and 22 are allowed.
 	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Conti et al. (US 2015/0053094), and Kim et al. (US 7,005,616), Hantz et al. (US 4,889,042), Yeung et al. (US 5,642,657) and Fujii (US 5,487,328).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, an activation switch of the at least one heating element arranged within the internal cooking compartment. 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 22, an accessory receivable within the internal cooking compartment, the accessory including a second support feature that corresponds with and interacts with the first support feature to properly position the accessory within the internal cooking compartment.
 	The closest prior art was Conti et al. With respect to claim 1, the prior art show that “a cooking system” (figs.7-11) “positionable on a support surface” (fig.7 is positionable on a surface), the cooking system comprising: “a housing” (12 pointed at a housing) having “an internal cooking compartment” (an interior of 12) and “an opening formed in said housing” (the top opening of 12) for accessing said internal cooking compartment; “at least one heating element” (para.0048, i.e., partially conductive coating 20) for heating said internal cooking compartment, “said heating element” (para.0048, i.e., partially conductive coating 20) being operable to heat “said internal cooking compartment” (12 has an internal cooking compartment) while “said opening” (the top opening of 12) “is at least partially exposed to an ambient environment to allow fluid transfer between said ambient environment and said internal cooking compartment” (fluid can be between said ambient environment and said internal cooking compartment); and “an accessory” (an accessory 96 having 14) receivable within “the internal cooking compartment” (12 has the internal cooking compartment), “the accessory including a protrusion” (the accessory 96 having a protrusion 14), wherein “output from said at least one heating element is variable across said internal cooking compartment during operation of the system” (para.0048, i.e., increasing temperature based on electric current). However, Conti et al. does not show an activation switch of the at least one heating element arranged within the internal cooking compartment.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JIMMY CHOU/Primary Examiner, Art Unit 3761